Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 20, 2019

                                       No. 04-19-00273-CV

                                       John M. DONOHUE,
                                            Appellant

                                                 v.

    BANDERA COUNTY LAW ENFORCEMENT PERSONNEL: Daniel R. Butts, J.J.
   Martinez, Gerald Johnson, Rod Chalmers, D.J. Nowlin, Ernest Ferniz, Luis Moreno, Kim
 Manglberger, Chris Ahumada, Shane Merritt, Jose Hernandez, Matt Hernandez, Birdie Tyler;
Boerne Police Department Personnel: Pablo Morales; San Antonio Police Department Personnel:
        Perla Dominguez and Kevin Nakata; Denice Martinez and Martha L. Donohue
                                         Appellees

                  From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. CV-XX-XXXXXXX
                          Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
        Appellant filed a document in this court asking that we: (1) send a copy of his affidavit of
inability to the court reporter; and (2) provide him with a copy of the clerk’s record. The
reporter’s record is currently due in this court on June 3, 2019. The clerk’s office of this court
contacted the court reporter who advised she will be filing the reporter’s record in this court
before the June 3, 2019 due date without requiring payment from appellant. Based on the
reporter’s representation to this court, there is no need to provide the affidavit of indigence to the
reporter, and we therefore DENY AS MOOT appellant’s request that we do so. With regard to
his second request, we GRANT appellant’s request for a copy of the clerk’s record and ORDER
the clerk of this court to send a copy of the clerk’s record to appellant.

       We further order the clerk of this court to serve a copy of this order on appellant, all
counsel, and the court reporter.



                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court